DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
	Claims 1-26 and 28-32 are canceled.
Claims 51-53 are new.
	Claims 27 and 33-53 are pending.
	Claims 34, 36-43 and 48-50 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10 December 2021.
Claims 27, 33, 35, 44-47 and 51-53 are rejected.
Claims 27 and 47 are objected to.

Applicant’s Response
Applicant's response, filed 20 July 2022, has been fully considered.  Rejections and/or objections not reiterated from previous Office Actions are hereby withdrawn.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.
In this Office action the text presented in italics pertains to the Applicant’s explicit recitations in the substitute Specification filed on 20 July 2022 and in the amended claims presented in the response filed on 20 July 2022.
Drawings
	The corrected drawings filed on 20 July 2022 are accepted.

Specification
	The substitute Specification filed on 20 July 2022 is accepted.

Claim Objections
Claims 27 and 47 are objected to because of the following informalities:  
In claim 27, line 22 a colon (:) must be inserted after “following formula”.
In claim 27, the Applicant is asked to indicate what does each of Ct,Ct and Ct stand for. The claim provides how these variables are calculated but does not indicate what these variables stand for.  
In claim 47, line 3 the term “pathways” (plural) should be replaced with pathway (singular) since the claim refers to at least one. The following amendment is suggested: “selecting the at least one therapeutically targetable dominant signaling pathway[[s]].”
In claim 47, line 5 the “of” between “at least one” and “dominant signaling pathway” should be deleted.
Appropriate correction is required.

Interpretation of non-limiting recitations
	The following recitations are not considered as limiting the scope of the claimed methods for the reasons stated below:
	In claim 27, lines 1-2 the recitation in the preamble that the method is “for selecting at least one therapeutically targetable dominant signaling pathway in a cancer sample from a subject affected with a solid cancer” does not limit the scope of the claim. As stated in the MPEP § 2111.02(II) a preamble generally is not limiting when the claim body describes a structurally complete invention such that deletion of the preamble phrase does not affect the structure or steps of the claimed invention." Consequently, "preamble language merely extolling benefits or features of the claimed invention does not limit the claim scope without clear reliance on those benefits or features as patentably significant."). The preamble of claim 27 merely states an intended use of the method and it does not affect the steps of the claim because none of the steps recite the selection of a therapeutically targetable dominant signaling pathway.  
In claim 27, lines 5-6 the characterization of the signaling pathway as being “therapeutically targetable” is not considered as limiting the signaling pathways to those which are therapeutically targetable. The claim does not require a step of identifying signaling pathways which are therapeutically targetable.  
In claim 27 the recitation of “wherein the at least one therapeutically targetable dominant signaling pathway comprises at least one gene having the highest score” does not limit the scope of the claimed method. This recitation does not give meaning or purpose to the method recited in claim 27 because the claim does not recite an active positive step of identifying or determining a therapeutically targetable signaling pathway. See MPEP § 2111.04. If the Applicant’s intention is to set forth that the method comprises a step of determining or identifying a therapeutically targetable signaling pathway, the claim should be amended accordingly.
In claim 44, the recitation of “.....that targets the at least one dominant signaling pathway” is directed to an intended outcome of the treatment protocol and does not limit the scope of the claimed method.
In claims 44-46, the parenthetical indication of the plural form of the term “signaling pathway(s)”, indicates the possibility of the plural existence of said term and is interpreted as an optional limitation. For examination purposes, this term is interpreted in their singular form as “signaling pathway”. If the Applicant’s intention is to have this term interpreted in the plural form the claims should be amended to recite “pathways” or, if the Applicant’s intention is to set forth that the claims require one or more signaling pathways the claims should be amended accordingly.
In claim 45, lines 1-3 the recitation in the preamble that the method is “for selecting and treating a subject affected with a solid cancer” does not limit the scope of the claim. As stated in the MPEP § 2111.02(II) a preamble generally is not limiting when the claim body describes a structurally complete invention such that deletion of the preamble phrase does not affect the structure or steps of the claimed invention." Consequently, "preamble language merely extolling benefits or features of the claimed invention does not limit the claim scope without clear reliance on those benefits or features as patentably significant."). The preamble of claim 45 merely states an intended use of the method and it does not affect the steps of the claim because none of the steps recite a selection and treatment of a subject affected with a solid tumor.
In claim 45, lines 6-8 the recitation of “wherein the subject is selected for a therapy or is susceptible to benefit from the therapy if the therapy targets the at least one dominant signaling pathway” does not limit the scope of the claim. This recitation merely informs the conditions that need to be met for a subject to be selected for a therapy. This recitation does not give meaning or purpose to the method recited in claim 45 because it does not recite an active positive step of selecting a subject for therapy or a step of determining whether a subject is susceptible to benefit from a therapy. See MPEP § 2111.04. If the Applicant’s intention is to set forth that the method includes a step of selecting a subject for a therapy, the claim should be amended accordingly.
In claim 46 lines 1-2 the recitation in the preamble that the in vitro method is “for assessing a clinical outcome of a subject affected with a solid cancer” does not limit the scope of the claim. As stated in the MPEP § 2111.02(II) a preamble generally is not limiting when the claim body describes a structurally complete invention such that deletion of the preamble phrase does not affect the structure or steps of the claimed invention." Consequently, "preamble language merely extolling benefits or features of the claimed invention does not limit the claim scope without clear reliance on those benefits or features as patentably significant."). The preamble of claim 46 merely states an intended use of the method and it does not affect the steps of the claim because there is no recitation of an assessment of a clinical outcome of a subject affected with a solid cancer.
In claim 46, the recitation of “wherein a volume of a solid cancer is reduced if the subject is treated with a therapy targeted at least one dominant pathway” does not limit the scope of the claim. This recitation merely informs what happens to the volume of a solid cancer if a subject is treated with a therapy. This recitation does not give meaning or purpose to the method recited in claim 46 because it does not recite an active positive step determining whether the volume of a solid cancer in a subject treated with a therapy is reduced. See MPEP § 2111.04.
In claim 47 lines 1-2 the recitation in the preamble that the in vitro method is “for assessing the sensitivity of a solid cancer to a therapy” does not limit the scope of the claim. As stated in the MPEP § 2111.02(II) a preamble generally is not limiting when the claim body describes a structurally complete invention such that deletion of the preamble phrase does not affect the structure or steps of the claimed invention." Consequently, "preamble language merely extolling benefits or features of the claimed invention does not limit the claim scope without clear reliance on those benefits or features as patentably significant."). The preamble of claim 47 merely states an intended use of the method and it does not affect the steps of the claim because none of the steps recite an assessment of the sensitivity of a solid cancer to a therapy.
In claim 47, the recitation of “wherein said cancer is sensitive to a therapy if said therapy targets at least one of dominant signaling pathway” does not limit the scope of the claim. This recitation merely informs conditions for a cancer to be considered sensitive to therapy. This recitation does not give meaning or purpose to the method recited in claim 47 because it does not recite an active positive step assessing whether the cancer is sensitive to a therapy by assessing whether the dominant signaling pathway has been targeted by said therapy. See MPEP § 2111.04. If the Applicant’s intention is to set forth that the claim requires a step of determining whether a cancer is sensitive to therapy, the claim should be amended accordingly.


Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 27, 33, 35, 44-47 and 51-53 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
These are new grounds of rejection necessitated by the claim amendments.

Claim 27, lines 4-11 recites: “quantifying, by quantitative RT-PCR, expression levels in said cancer sample of a set of genes representative of at least one therapeutically targetable signaling pathway, wherein the set of genes comprises at least 12 markers of tumor status selected from the group consisting of the genes listed in Table 1, at least 9 markers of angiogenic and lymphangiogenic status selected from the group consisting of the genes listed in Table 2, at least 5 markers of tumor microenvironment selected from the group consisting of the genes listed in Table 3, and at least 9 markers of cell migration activity selected from the group consisting of the genes listed in Table 4” (emphasis added).
Because the tables and/or the content within the tables is not recited in the claim, then it is unclear which genes in the set of genes the claim is intended to include. MPEP § 2173.05(s) explains that where possible, claims are to be complete in themselves. Incorporation by reference to a specific figure or table "'...is permitted only in exceptional circumstances where there is no practical way to define the invention in words and where it is more concise to incorporate by reference than duplicating a drawing or table into the claim. Incorporation by reference is a necessity doctrine, not for applicant’s convenience.' Ex parte Fressola, 27 USPQ2d 1608, 1609 (Bd. Pat. App. & Inter. 1993) (citations omitted).” It is not clear that claim 27 constitutes "exceptional circumstances." As one option to overcome this rejection, the genes referenced in each of Tables 1, 2, 3 and 4 may be recited in the claim. Alternatively, the entire tables might be copied into the claim.  
Claim 53 is rejected similarly regarding its reference to "Table 5." 

Claim 27, lines 18-21 recites: “comparing the quantified expression levels provided in step a) to the expression levels provided in step b) by calculating a score wherein the score is calculated using the following formula

    PNG
    media_image1.png
    163
    829
    media_image1.png
    Greyscale



wherein m and n are positive integers and are identical or different, and Ct (organ, low grade or benign tumor tissue or cellular subtype)=Ct (cancer sample)-Ct (organ, low grade or benign tumor tissue or cellular subtype) where Ct (cancer sample)=Ct (gene of interest in cancer sample)-Ct (housekeeping gene in cancer sample), and Ct (organ, low grade or benign tumor tissue or cellular subtype)=Ct (gene of interest in organ, low grade or benign tumor tissue or cellular subtype)-Ct (housekeeping gene in organ, low grade or benign tumor tissue or cellular subtype).
Firstly, the recitation that expression levels are being compared “by calculating a score” is unclear because comparison and calculating are two different acts. A comparison is an estimate of similarities between two things and a calculation is a mathematical determination of the size or number of something. The Applicant is asked to clarify whether the claim requires comparing expression levels and then calculating a score or, whether the claim requires calculating a score for each of the expression levels and then comparing the scores.  Secondly, the claim is unclear because none of the parameters required to calculate the score are being determined. There is no recitation in the claim that the method includes the calculation of the difference in threshold cycles (Ct) for a cancer sample and for an organ, low grade or benign tumor tissue or cellular subtype and, there is no recitation in the claim that the Ct is calculated to obtain the fold change of target gene expression (2-CT). There is no recitation in the claim that the expression levels are obtained for “a gene of interest” and for “a housekeeping gene”. Since the claim does not recite positive, active steps for determining or calculating the parameters required to calculate the score, the claim is unclear as to what is the source of the data required for said calculation. Clarification is requested.

Claim 27, line 31 recites: “ranking each gene of the sets of genes according to said calculated scores”.
The claim is unclear as to what is the basis for ranking each gene in the sets of genes and, the claim is unclear as to what is being ranked. 
Firstly, there is lack of antecedent basis in the claim for “the sets of genes”. Claim 27 recites a set of genes comprising at least 12 markers of tumor status. See lines 6-7. This set of genes is the same set used step a) and step b). The lack of antecedent basis renders the claim indefinite as to what is being ranked.  Secondly, there is lack of antecedent basis in the claim for “said calculated scores” as there is no recitation in the claim that plural scores are calculated. Claim 27, 17-22 recites “comparing the quantified expression levels....by calculating a score”. As such, there is only one score being calculated and the lack of antecedent basis in the claim renders it indefinite as to what is the basis for ranking. Clarification is requested.

Claim 27, lines 32-33 recites: “wherein the at least one therapeutically targetable dominant signaling pathway comprises the at least one gene having the highest score”.
This recitation is unclear as what the “at least one gene pertains to”. The formula for the score in claim 27, line 22 includes the cycle threshold value (Ct) for a “gene of interest”, for a “housekeeping gene in organ”, low grade benign tumor tissue or cellular subtype). The broadest most reasonable interpretation of the claim is that the score is for a gene of interest and therefore the claim is unclear as to what is the relationship between the gene of interest and the “at least one gene”. Clarification is requested.

Claim 44 recites: “A method for selecting a treatment protocol for a subject affected with a solid cancer, the method comprising selecting a therapeutically targetable dominant signaling pathway(s) in a cancer sample from said subject according to the method of claim 27 and treating the subject with a treatment protocol that targets the at least one dominant signaling pathway.”
Firstly, the claim is unclear because there is no recitation in claim 27 for a step of selecting a therapeutically targetable dominant signaling pathway. As explained in the section of Interpretation of non-limiting recitations above, the recitation in the preamble of claim 27 that the method is “for selecting at least one therapeutically targetable dominant signaling pathway in a cancer sample from a subject affected with a solid cancer” does not limit the scope of the claim. Since there is no recitation in claim 27 for a positive active step of selecting a therapeutically targetable dominant signaling pathway, claim 44 is unclear as to what does the recited method comprise. Secondly, there is lack of antecedent basis in the claim for “the at least one dominant signaling pathway” as the claim recites “a therapeutically targetable dominant signaling pathway(s)”. Thirdly, claim 44 is rejected for the same reasons as claim 27 above since the claim refers to the method of claim 27. Clarification is requested.
For examination purposes prior art teaching or suggesting selecting a therapeutically targetable signaling pathway by any method and providing a treatment that targets the signaling pathway will be interpreted as meeting the claimed limitations.

Claim 45 recites: “A method for selecting and treating a subject affected with a solid cancer comprising selecting a therapeutically targetable dominant signaling pathway(s) in a cancer sample from said subject according to the method of claim 27, 
wherein the subject is selected for the for a therapy or is susceptible to benefit from the therapy if the therapy targets the at least one dominant signaling pathway and treating said subject with the selected therapy.”
Firstly, the claim is unclear because there is no recitation in claim 27 for a step of selecting a therapeutically targetable dominant signaling pathway(s). As explained in the section of Interpretation of non-limiting recitations above, the recitation in the preamble of claim 27 that the method is “for selecting at least one therapeutically targetable dominant signaling pathway in a cancer sample from a subject affected with a solid cancer” does not limit the scope of the claim. Since there is no recitation in claim 27 for a positive active step of selecting a therapeutically targetable dominant signaling pathway(s), claim 45 is unclear as to what does the recited method comprise. Secondly, the recitation of “wherein the subject is selected for a therapy” lacks antecedent basis in the claim as there is no recitation in claim 45 or in claim 27 of an active positive step of selecting a subject for a therapy.    Thirdly, there is lack of antecedent basis in the claim for “the at least one dominant signaling pathway” as the claim recites “a therapeutically targetable dominant signaling pathway(s)”. Fourthly, there is lack of antecedent basis in the claim for “the selected therapy” as there is no recitation in the claim that the method comprises the selection of a therapy or a selected therapy. Fifthly, claim 45 is rejected for the same reasons as claim 27 above since the claim refers to the method of claim 27. Clarification is requested.
For examination purposes prior art teaching or suggesting selecting a therapeutically targetable signaling pathway by any method and providing a treatment that targets the signaling pathway will be interpreted as meeting the claimed limitations.

Claim 46 recites: “An in vitro method for assessing a clinical outcome of a subject affected with a solid cancer, comprising selecting the at least one therapeutically targetable dominant signaling pathway(s) in a cancer sample from said subject according to the method of claim 27, wherein a volume of the solid cancer is reduced if the subject is treated with a therapy targeted to at least one dominant pathway.”
Firstly, the claim is unclear because there is no recitation in claim 27 for a step of selecting a therapeutically targetable dominant signaling pathway(s). As explained in the section of Interpretation of non-limiting recitations above, the recitation in the preamble of claim 27 that the method is “for selecting at least one therapeutically targetable dominant signaling pathway in a cancer sample from a subject affected with a solid cancer” does not limit the scope of the claim. Since there is no recitation in claim 27 for a positive active step of selecting a therapeutically targetable dominant signaling pathway(s), claim 46 is unclear as to what does the recited method comprise. Secondly, claim 46 is rejected for the same reasons as claim 27 above since the claim refers to the method of claim 27. Clarification is requested.
For examination purposes prior art teaching or suggesting selecting a therapeutically targetable signaling pathway by any method and providing a treatment that targets the signaling pathway will be interpreted as meeting the claimed limitations.

Claim 47 recites: “An in vitro method of assessing the sensitivity of a solid cancer to a therapy comprising selecting the at least one therapeutically targetable dominant signaling pathways in a cancer sample from said subject according to the method of claim 27, wherein said cancer is sensitive to a therapy if said therapy targets at least one of dominant signaling pathway.”
Firstly, the claim is unclear because there is no recitation in claim 27 for a step of selecting a therapeutically targetable dominant signaling pathway(s). As explained in the section of Interpretation of non-limiting recitations above, the recitation in the preamble of claim 27 that the method is “for selecting at least one therapeutically targetable dominant signaling pathway in a cancer sample from a subject affected with a solid cancer” does not limit the scope of the claim. Since there is no recitation in claim 27 for a positive active step of selecting at least one therapeutically targetable dominant signaling pathway, claim 47 is unclear as to what does the recited method comprise. Secondly, claim 47 is rejected for the same reasons as claim 27 above since the claim refers to the method of claim 27. Clarification is requested.
For examination purposes prior art teaching or suggesting selecting a therapeutically targetable signaling pathway by any method and providing a treatment that targets the signaling pathway will be interpreted as meeting the claimed limitations.

In claims 51 and 52, there is lack of antecedent basis in the claim for “the at least one dominant signaling pathway”. Claim 51 depends from claim 27 and claim 52 depends from claim 35 and claim 27. Claim 27, lines 5-6 recites: “at least one therapeutically targetable dominant signaling pathway.” The following amendment is suggested to obviate this rejection: “the at least one therapeutically targetable dominant signaling pathway.” Clarification is requested.
Claims 33, 35 and 53 are rejected for depending on a rejected base claim.

35 USC § 112(b) Rejection-Response to Arguments
Applicant’s arguments filed on 20 July 2022 have been considered. New grounds of rejection as necessitated by the claim amendments herein have bene set forth.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 27, 33, 35, 44-47 and 51-53 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
The rejection herein is maintained from the previous Office Action
The updated Guidance published in the Federal Register notice titled 2019 Revised Patent Subject Matter Eligibility Guidelines (Vol. 84, No. 4, Monday January 7, 2019 at 50) (hereinafter the “Guidance”) and the October 2019 Update: Subject Matter Eligibility (“October 2019 Update”) articulates the following to evaluate subject matter eligibility:
(1)       Are the claims directed to a process, machine, manufacture or composition of matter?
(2A)(1) Are the claims directed to a judicially recognized exception, i.e. a law of nature, a natural phenomenon, or an abstract idea (“Prong One” of the Guidance)?
(2A)(2)  If the claims are directed to a judicial exception under Prong One, then is the judicial exception integrated into a practical application (“Prong Two” of the Guidance)?
 (2B)     If the claims are directed to a judicial exception and do not integrate the judicial exception, do the claims provide an inventive concept?
(1): The answer is “Yes” the claims are drawn to methods. As such, the claims fall into one of the four statutory categories of invention (processes).
 (2A)(1): Independent Claim 27 (method) is directed to the following abstract idea which encompasses a mathematical concept: calculating a score using the following formula:

    PNG
    media_image2.png
    82
    698
    media_image2.png
    Greyscale

and to the following abstract ideas which encompass mental concepts: comparing quantified expression levels and ranking each gene of the set of genes according to said calculated scores.
Independent claim 44 (method) is directed to the following abstract idea which encompasses a mathematical concept: calculating a score using the following formula:

    PNG
    media_image2.png
    82
    698
    media_image2.png
    Greyscale

and to the following abstract ideas which encompass mental concepts: comparing quantified expression levels and ranking each gene of the set of genes according to said calculated scores.
Independent claim 45 (method) is directed to the following abstract idea which encompasses a mathematical concept: calculating a score using the following formula:

    PNG
    media_image2.png
    82
    698
    media_image2.png
    Greyscale

and to the following abstract ideas which encompass mental concepts: comparing quantified expression levels and ranking each gene of the set of genes according to said calculated scores.
Independent claim 46 (method) is directed to the following abstract idea which encompasses a mathematical concept: calculating a score using the following formula:

    PNG
    media_image2.png
    82
    698
    media_image2.png
    Greyscale

and to the following abstract ideas which encompass mental concepts: comparing quantified expression levels and ranking each gene of the set of genes according to said calculated scores.
Independent claim 47 (method) is directed to the following abstract idea which encompasses a mathematical concept: calculating a score using the following formula:

    PNG
    media_image2.png
    82
    698
    media_image2.png
    Greyscale

and to the following abstract ideas which encompass mental concepts: comparing quantified expression levels and ranking each gene of the set of genes according to said calculated scores.
In claims 27 and 44-47 the steps of comparing quantified expression levels and ranking each gene according to the score are processes that, under their broadest resonable interpretation, cover their performance in the mind i.e. mental steps. The human mind is capable of performing comparisons and raking information according to a score. 
"Claims directed to nothing more than judicially recognized exceptions including abstract ideas (such as mathematical algorithms), natural phenomena, and laws of nature are not eligible for patent protection" (MPEP 2106.04). Concepts identified by the Courts as Abstracts ideas include mental processes and mathematical relationships and, as established in the 2019 Revised Patent Subject Matter Eligibility Guidance, claims to a series of mathematical calculations based on selected information are directed to abstract ideas and, if a claim, under its broadest reasonable interpretation, covers performance in the mind but for the recitation of generic computer components then it is still in the mental processes category unless the claim cannot practically be performed in the mind (MPEP 2106.04(a)(2) §§ III.A, III.B and IV; "2019 Revised Patent Subject Matter Eligibility Guidance" in Federal Register vol. 84 no. 4, pp. 51–53). Accordingly, the claims recite an abstract idea.
(2A)(2): The claims must therefore be examined further to determine whether they integrate that abstract idea into a practical application ("2019 Revised Patent Subject Matter Eligibility Guidance" in Federal Register vol. 84 no. 4, pp. 54–55).The judicial exceptions in the instant claim are not integrated into a practical application because the claim only recites the following additional elements:
Independent claims 27 and 45-47 (methods): “quantifying, by quantitative RT-PCR, expression levels”.
Independent claim 44 (method): “quantifying, by quantitative RT-PCR, expression levels” and “treating the subject with a treatment protocol”.
In claims 27 and 44-47 the step of quantifying expression levels is pre-solution activity directed to generating data for use in the comparing and calculating (abstract) steps. This additional element does not integrate the exceptions into a practical application because it does not impose any meaningful limits on practicing the abstract ideas. This step does not use or apply the abstract ideas in any specific manner that limit said abstract ideas to a practical application. While claim 44 recites the additional step of “treating the subject with a treatment protocol” this step does not integrate the abstract ideas into a practical application.  As discussed in the MPEP § 2106.04(d)(2)(c), the treatment or prophylaxis limitation must impose meaningful limits on the judicial exception, and cannot be extra-solution activity or a field-of-use. In the instant case, the step of “treating the subject with a treatment protocol that targets the at least one dominant signaling pathway” does not use the information from the abstract ideas for effecting or selecting said treatment. Further, the treatment is not specifically defined but rather encompasses any treatment that targets at least one dominant signaling pathway. 
None of the dependent claims recite any additional non-abstract elements. Claims 33 and 35 recite attributes of the cancer sample. While claims 51 and 52 recite “administering a therapy to the subject that targets at least one dominant signaling pathways” and claim 53 recites that the therapy “comprises administering a therapeutic agent selected from the group consisting of therapeutic agents listed in Table 5” these steps do not integrate the abstract ideas into a practical application. As discussed in the MPEP § 2106.04(d)(2)(c), the treatment or prophylaxis limitation must impose meaningful limits on the judicial exception, and cannot be extra-solution activity or a field-of-use. The step of administering a therapy to the subject does not use or apply the abstract ideas recited in claim 27, from which claims 51-53 depend, because said administration is not based on neither the comparing nor the calculating nor the ranking (abstract) steps.
Accordingly, the claims are directed to an abstract idea which is NOT integrated into a practical application.
(2B): Claims that are directed to abstract ideas and that raise a concern of preemption of those abstract ideas must be examined to determine what elements, if any, they recite besides the abstract idea, and whether these additional elements constitute inventive concepts that are sufficient to render the claims significantly more than the abstract idea (MPEP 2106.05). As explained above, the additional elements recited in claims 27 and 44-47 do not integrate the exceptions into a practical application. These elements do not amount to significantly more than the exceptions themselves.  The steps of quantifying expression levels of genes and treating a subject with a treatment protocol are well understood, routine and conventional in the field of targeted cancer therapy. Evidence of this fact can be found in Huang, Min, et al. "Molecularly targeted cancer therapy: some lessons from the past decade." Trends in pharmacological sciences 35.1 (2014): 41-50 (cited in the previous Office Action).  See Huang at pages 42-43, starting at col. 2 under “Genetic Subtyping of Cancers” and Table 1. None of these elements confine the use of the abstract idea to a particular technology; they do not solve a problem rooted in or arising from the use of a particular technology and they do not improve a technology by allowing the technology to perform a function that it previously was not capable of performing. See MPEP 2106.05(a) and 2106.05(h).
For these reasons, the claims, when the limitations are considered individually and as a whole, are directed to an abstract idea and lack an inventive concept. Hence, the claimed invention does not constitute significantly more than the abstract idea, and so the claims are rejected under 35 USC § 101 as being directed to non-statutory subject matter.

35 USC § 101 Rejection-Response to Arguments
	Applicant’s arguments filed on 20 July 2022 have been considered. The Applicant asserts the following:
	1) Pertaining the analysis under Step 2A Prong 1, the Applicant asserts that “Claims 27-33, 35, and 44-47 do not set forth, or describe, any recognized judicial exception. For example, the quantifying expression level steps recited in claim 27 is not a judicial exception. The Office Action has argued that the claims are directed to abstract ideas, pointing to claim limitations asserted to relate to determining, calculating, and ranking data. However, the claims further recite quantifying the expression of genes; as such, claims 27-33, 35, and 44-47 do not strictly recite an abstract idea. Thus, at least for the reasons provided above, it is submitted that the answer to prong 1 Step 2A is categorically “no” and that the claims should be determined to be directed to patent eligible subject matter without further analysis.” See page 13 of the Remarks.
It is respectfully submitted that this argument is not persuasive. The steps of quantifying expression levels recited in claim 27 are elements in addition to the recited abstract ideas of comparing, calculating a score and ranking. The recitation of the additional steps of quantifying gene expression levels in claim 27 does not remove the steps of comparing by calculating a score and ranking from the abstract idea category.
2) Pertaining the analysis under Step 2A Prong 2, the Applicant asserts that “a proper analysis of claims 27-33, 35, and 44-47 as a whole clearly indicates that these are focused on a process of practically applying mathematical concepts to assess expression levels of various gene expression levels, select target signaling pathway for potential treatment and, in claims, 51-53, effect a particular therapy on a solid cancer.” See page 13 of the Remarks. The Applicant then adds that “analysis of the claim as a whole is focused on the process of selecting a therapeutically targetable signaling pathway from various samples and, in claims 51-53, treating a subject” and that “the Office Action has argued that the claims are directed to abstract ideas, pointing to claim limitations asserted to relate to determining, calculating, and ranking data. However, Applicants submit that this analysis only points to certain elements of the claims and fails to take into account the claims as a whole.” See pages 13-14 of the Remarks.
It is respectfully submitted that these arguments are not persuasive. Firstly, the analysis under Step 2A Prong 2 is not based on what the claims are focused on. This analysis determines whether the elements recited in addition to the abstract ideas use or apply the abstract ideas in a meaningful manner. As explained in the MPEP §2106.04(d), after determining that a claim recites a judicial exception in Step 2A Prong One, examiners should evaluate whether the claim as a whole integrates the recited judicial exception into a practical application of the exception in Step 2A Prong Two. A claim that integrates a judicial exception into a practical application will apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception. Limitations the courts have found indicative that an additional element (or combination of elements) may have integrated the exception into a practical application include:
• An improvement in the functioning of a computer, or an improvement to other technology or technical field, as discussed in MPEP §§ 2106.04(d)(1) and 2106.05(a);
• Applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, as discussed in MPEP § 2106.04(d)(2);
• Implementing a judicial exception with, or using a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim, as discussed in MPEP § 2106.05(b);
• Effecting a transformation or reduction of a particular article to a different state or thing, as discussed in MPEP § 2106.05(c); and
• Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception, as discussed in MPEP § 2106.05(e).  

In claim 27, the additional elements of quantifying gene expression levels do not use or apply the abstract ideas of comparing by calculating a score and ranking in any meaningful manner because these steps are pre-solution activities directed to the generation of data which is then used to perform the abstract ideas. Secondly, contrary to the Applicant’s assertions, claim 27 does not include a step of “selecting a therapeutically targetable signaling pathway from various samples”. This recitation is part of the preamble and does not limit the scope of the claim for the reasons stated above. Further, even if the claim would recite this limitation, this step would fall into the category of abstract ideas as mental processes since the mind is capable of making selections. This argument is not commensurate with the scope of the claims. Thirdly, while dependent claims 51-53 recite a step of “administering a therapy”, this step does not integrate the abstract ideas into a practical application. As discussed in the MPEP § 2106.04(d)(2)(c), the treatment or prophylaxis limitation must impose meaningful limits on the judicial exception, and cannot be extra-solution activity or a field-of-use. Claims 51 and 52 recite “administering a therapy to the subject that targets at least one dominant signaling pathways” and claim 53 recites that the therapy “comprises administering a therapeutic agent selected from the group consisting of therapeutic agents listed in Table 5”. However, the step of administering a therapy does not use or apply the abstract ideas recited in claim 27, from which claims 51-53 depend, because said administration is not based on neither the comparing nor the calculating nor the ranking (abstract) steps. 
3)That “the claimed method permits those skilled in the art to not only to select a therapeutically targetable signaling pathway but also can allow a treatment of the subject with one or more therapies. As such, it is respectfully submitted that this is a practical application of the claimed method.”
It is respectfully submitted that this argument is not persuasive. This argument has been addressed in 1) and 2) above.
The rejection herein has been maintained.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 44-47 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Blaskovich, Michelle A., et al. "Discovery of JSI-124 (cucurbitacin I), a selective Janus kinase/signal transducer and activator of transcription 3 signaling pathway inhibitor with potent antitumor activity against human and murine cancer cells in mice." Cancer research 63.6 (2003): 1270-1279 (hereinafter Blaskovich).
With regard to claims 44-47, Blaskovich teaches a method for selecting a treatment protocol for a subject affected with a solid cancer, the method comprising selecting a therapeutically targetable dominant signaling pathway(s) in a cancer sample from said subject according to the method of claim 27 and treating the subject with a treatment protocol that targets the at least one dominant signaling pathway (as in claim 44), a method for selecting and treating a subject affected with a solid cancer comprising selecting a therapeutically targetable dominant signaling pathway(s) in a cancer sample from said subject according to the method of claim 27, wherein the subject is selected for the for a therapy or is susceptible to benefit from the therapy if the therapy targets the at least one dominant signaling pathway and treating said subject with the selected therapy (as in claim 45), an in vitro method for assessing a clinical outcome of a subject affected with a solid cancer, comprising selecting the at least one therapeutically targetable dominant signaling pathway(s) in a cancer sample from said subject according to the method of claim 27, wherein a volume of the solid cancer is reduced if the subject is treated with a therapy targeted to at least one dominant pathway (as in claim 46) and an in vitro method of assessing the sensitivity of a solid cancer to a therapy comprising selecting the at least one therapeutically targetable dominant signaling pathways in a cancer sample from said subject according to the method of claim 27, wherein said cancer is sensitive to a therapy if said therapy targets at least one of dominant signaling pathway (as in claim 47) (Abstract; page 1272, col. 2 under Results; Figure 1). Blaskovich taches selecting the STAT3 signaling pathway and providing a treatment that targets said signaling pathway (JSI-124 (Cucurbitacin I)).

35 USC § 102(a)(2) Rejection-Response to Arguments
Applicant’s arguments filed on 20 July 2022 have been considered. The arguments pertaining the cited prior art to Al-Ejeh are moot since Al-Ejeh is not relied upon for the current rejection. A new grounds of rejection has been set forth for claims 44-47.
(A) Claims 27, 33, 35 and 51-53, as currently amended, appear to be free of art under 35 USC §§ 102 and 103 as the prior art does not teach or suggest calculating a score wherein the score is calculated using the following formula:

    PNG
    media_image1.png
    163
    829
    media_image1.png
    Greyscale



wherein m and n are positive integers and are identical or different, and Ct (organ, low grade or benign tumor tissue or cellular subtype)=Ct (cancer sample)-Ct (organ, low grade or benign tumor tissue or cellular subtype) where Ct (cancer sample)=Ct (gene of interest in cancer sample)-Ct (housekeeping gene in cancer sample), and Ct (organ, low grade or benign tumor tissue or cellular subtype)=Ct (gene of interest in organ, low grade or benign tumor tissue or cellular subtype)-Ct (housekeeping gene in organ, low grade or benign tumor tissue or cellular subtype). The art in the field teaches the DDCt method for the purpose of analyzing relative changes in gene expression from real-time quantitative PCR experiments. However, there is no teaching in the prior art for the calculation of a score using the DDCt method as in the claimed invention.

Citation of Pertinent Prior Art
The following prior art made of record but not relied upon is considered pertinent to applicant's disclosure. 
Brambilla, E., and A. Gazdar. "Pathogenesis of lung cancer signalling pathways: roadmap for therapies." European Respiratory Journal 33.6 (2009): 1485-1497 provides a review on the signalling pathways involved in the pathogenesis of lung cancer.

Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIE ARCHER whose telephone number is (571)270-3050. The examiner can normally be reached 9:00 AM-1:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz R Skowronek can be reached on (571)272-9047. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MARIE ARCHER/               Examiner, Art Unit 1631  

/G STEVEN VANNI/               Primary Examiner, Art Unit 1631